REPORTED

  IN THE COURT OF SPECIAL APPEALS

              OF MARYLAND



                   No. 852

            September Term, 2015




            WESLEY HOSFORD

                      v.

         CHATEAU FOGHORN LP




      Kehoe,
      Friedman,
      Wilner, Alan M.,
            (Retired, Specially Assigned),
                      JJ.


            Opinion by Kehoe, J.



Filed: September 1, 2016
       Wesley Hosford appeals from a judgment entered by the Circuit Court for

Baltimore City in favor of Chateau Foghorn LP (“Foghorn”). Hosford presents three

issues, which we have re-worded:

       1. In an eviction action involving federally-subsidized housing, does federal law
       preempt the requirement in Maryland Annotated Code Real Property Article
       (“RP”) § 8-402.1 that a court must conclude that a breach of a lease be
       “substantial” and “warrant eviction” before granting judgment for possession of
       the leased premises?
       2. Was there sufficient evidence in the record to support the circuit court’s
       conclusion that there was no genuine dispute of material fact that Hosford
       possessed marijuana in his apartment?
       3. Does the possession of a small amount of marijuana for medical purposes
       constitute “drug-related criminal activity” in violation of the terms of Hosford’s
       lease?

       The circuit court answered the first question in the affirmative, but we reach the

opposite conclusion. We will therefore reverse the judgment.

                                       Background

       Foghorn owns and manages Ruscombe Gardens, a federally-subsidized apartment

building in Baltimore. Hosford has resided there since 1989. Ruscombe Gardens’ units

are leased exclusively to elderly and disabled individuals. Hosford has been disabled by

incomplete quadriparesis as the result of an accident in 1987.

       In 2014, Foghorn hired an extermination company to treat Ruscombe Gardens for

a bedbug infestation. Two exterminators entered Hosford’s apartment and saw what

looked to them like a marijuana plant growing in his bathtub. They reported this to the

apartment’s management office. Someone in the office contacted the police and

Baltimore City Police Officer Phillip G. Tabron responded. Officer Tabron concluded
that the plant in the bathtub was marijuana, confiscated it, and issued Hosford a criminal

citation for possession of marijuana. The plant was tested by a police chemist, who

concluded that the plant was marijuana. Hosford was subsequently charged in the District

Court for Baltimore City with possession of less than 10 grams of marijuana, but the

charge was later nol prossed.

       In July, 2014, Foghorn initiated an eviction action pursuant to RP § 8-402.11

      1
          Section 8-402.1 provides in pertinent part (emphasis added):
       Real Property Article § 8-402.1. Proceedings upon breach of lease.
       (a) Repossession of premises. — (1)(i) Where an unexpired lease for a
       stated term provides that the landlord may repossess the premises prior to
       the expiration of the stated term if the tenant breaches the lease, the
       landlord may make complaint in writing to the District Court of the county
       where the premises is located if:
       1. The tenant breaches the lease;
       2. A. The landlord has given the tenant 30 days’ written notice that the
       tenant is in violation of the lease and the landlord desires to repossess the
       leased premises; [and]
                                             ....
       3. The tenant or person in actual possession of the premises refuses to
       comply.
       (ii) The court shall summons immediately the tenant or person in
       possession to appear before the court on a day stated in the summons to
       show cause, if any, why restitution of the possession of the leased premises
       should not be made to the landlord.
                                             ....
       (3) If either of the parties fails to appear before the court on the day stated
       in the summons, the court may continue the case for not less than six nor
       more than 10 days and notify the parties of the continuance.
       (b) Judgment for restitution of possession of premises. — (1) If the court
                                                                              (continued...)
                                               2
against Hosford in the district court, claiming that Hosford had breached the following

term of his lease:

       The Landlord may terminate this Agreement for the following reasons:

              [D]rug related criminal activity engaged in on or near the
              premises, by any tenant, household member, or guest, and any
              such activity engaged in on the premises by any other person
              under the tenant’s control[.]

       Hosford moved for a jury trial, claiming that the value of his right to continued

occupation of his apartment exceeded $15,000.2 After the case was transferred to the

circuit court, Foghorn filed a motion for summary judgment, asserting that:

       1. There was no genuine dispute of fact that appellant had marijuana in his
       apartment.
       2. Possession of marijuana was illegal under Maryland law at the time of
       Hosford’s arrest, and also illegal under federal law, and thus constituted drug-
       related criminal activity in violation of the lease.
       3. Because Ruscombe Gardens was a federally-subsidized housing project, federal
       law vests discretion in landlords to decide whether a tenant should be evicted for

       1
        (...continued)
       determines that the tenant breached the terms of the lease and that the
       breach was substantial and warrants an eviction, the court shall give
       judgment for the restitution of the possession of the premises and issue its
       warrant to the sheriff or a constable commanding the tenant to deliver
       possession to the landlord. . . .
       2
        See Cottman v. Princess Anne Villas, 340 Md. 295, 297 (1995) and Carroll v.
Housing Opportunities Comm’n, 306 Md. 515, 524–25 (1986) (For purposes of deciding
whether the parties in an eviction action have the right to a jury trial, the amount in
controversy is calculated by multiplying the yearly fair market rent by the number of
years of the tenant’s remaining life span if the lease automatically renews absent good
cause to terminate.). Hosford’s lease contains such a provision and Foghorn does not
contest that application of this formula yields an amount in excess of $15,000.
                                             3
         drug-related criminal activity. These same laws preempt RP § 8-402.1’s
         requirement that a court can order eviction only if the breach is substantial and
         warrants eviction.

         From these premises, Foghorn argued that the only issue before the court was

whether Hosford breached the lease. As to that issue, Foghorn asserted that there was no

dispute of material fact as to whether Hosford possessed marijuana in his apartment and

that his possession of it constituted a “drug-related criminal activity,” in violation of the

lease.

         In response, Hosford claimed that there was a dispute of material fact as to

whether the plant in his apartment was marijuana. Second, he contended that Foghorn

was not entitled to summary judgment as a matter of law because: (a) if he did possess

marijuana, it was not a criminal activity, and thus not a breach of the lease; and (b) even

if the action did breach the lease, the court must still determine whether the breach was

“substantial” and “warrants eviction” pursuant to RP § 8-402.1. Hosford also presented

medical records indicating that he suffers from painful muscle spasms as a result of his

physical condition, as well as an affidavit from an associate professor at The Johns

Hopkins School of Medicine, stating that use of marijuana “is likely to provide . . .

therapeutic or palliative relief” for persons suffering from chronic pain and muscle

spasticity associated with quadriparesis.

         On March 23, 2015, the circuit court granted Foghorn’s motion for summary

judgment. In its accompanying written opinion, the court first concluded that the


                                               4
exterminators’ affidavits and, most significantly, the police chemist’s report, established

there was no dispute of material fact that there was a marijuana plant in Hosford’s

apartment when the exterminators entered the apartment.

       Second, the court was not persuaded by Hosford’s arguments that the possession

of the marijuana was not criminal. The court noted that, even though Maryland “no longer

punishes the possession of less than ten grams of marijuana as a crime,” the pertinent

amendment to Maryland Code Criminal Law (“CL”) Article § 5-601(c)(2)(ii)3 became

effective on October 1, 2014, that is, after the marijuana plant was discovered in

Hosford’s apartment.

       The court then turned to Hosford’s assertion that possession of marijuana in small

amounts for medical purposes was not a criminal offense. The court stated that the statute




       3
       CL § 5-601(c)(2)(ii) states:
       (ii) 1. A first violation of finding of guilt under this section involving the
       use or possession of less than 10 grams of marijuana is a civil offense
       punishable by a fine not exceeding $100.
           2. A second violation of finding of guilt under this section involving the
           use or possession of less than 10 grams of marijuana is a civil offense
           punishable by a fine not exceeding $250.
           3. A third or subsequent violation of finding of guilt under this section
           involving the use or possession of less than 10 grams of marijuana is a
           civil offense punishable by a fine not exceeding $500.
                                             ....


                                              5
in question, CL § 5-601(c)(3)(iii)(1),4 makes “medicinal use for a debilitating medical

condition an affirmative defense.” (Internal quotation marks omitted).

       Acknowledging that no appellate court had yet addressed the operation and effect

of the statute, the court reasoned that, based upon “the ordinary operation of affirmative

defenses in criminal cases . . . a defendant successfully asserting the affirmative defense

would escape conviction altogether.” The court observed, however, that there is no

corresponding affirmative medical marijuana defense in the federal Controlled

Substances Act.5 The court reasoned that, because “marijuana remains a federally

prohibited Schedule I substance”:

       [Foghorn] may proceed on the basis that the possession of any quantity of
       marijuana is a crime under federal law. Defendant Hosford’s assertion of
       the medical use affirmative defense therefore would be irrelevant, unless
       the jury is allowed to review the landlord’s exercise of discretion in treating
       this particular possession of marijuana as warranting termination of the
       lease and eviction.


       4
           CL § 5-601(c)(3)(iii)(1) states:
       In a prosecution for the use or possession of marijuana under this section, it
       is an affirmative defense that the defendant used or possessed marijuana
       because:
                 A. the defendant has a debilitating medical condition that has been
                 diagnosed by a physician with whom the defendant has a bona fide
                 physician-patient relationship;
                 B. the debilitating medical condition is severe and resistant to
                 conventional medicine; and
                 C. marijuana is likely to provide the defendant with therapeutic or
                 palliative relief from the debilitating medical condition.
       5
           See 21 U.S.C. Chapter 13, Part D.
                                                6
(Emphasis added.)

       The court then turned to whether “the jury is allowed to review the landlord’s

exercise of discretion in treating this particular possession of marijuana as warranting

termination of the lease and eviction.” The court decided that the answer to the question

was “no.” It stated:

       Federal law compels [Foghorn] to include in its leases for subsidized
       housing provisions that forbid tenants from engaging in or permitting any
       criminal drug activity on the premises and that give it the authority to evict
       a tenant for breaching that promise. See Dep’t of Housing and Urban Dev.
       v. Rucker, 535 U.S. 125, 130-31 (2002). Although these terms are strict, the
       severity is tempered by federal regulations giving landlords some measure
       of discretion in deciding whether to seek eviction. Id. at 128-29. [Foghorn]
       argues that this federal law preempts RP § 8-402.1(b)(1) to the extent it
       vests in Maryland courts discretion to determine either that an alleged
       breach is substantial or that it warrants eviction.[6]

       The court concluded “although federal law vests a landlord renting subsidized

housing with discretion not to pursue eviction in all instances of criminal activity, state

courts cannot be given discretion to overrule the landlord’s exercise of discretion.”

(Emphasis in original). The circuit court relied upon three decisions, Milwaukee City

Housing Authority v. Cobb, 361 Wis. 2d 359 (2015); Boston Housing Auth. v. Garcia,

449 Mass. 727 (2007); and Scarborough v. Winn Residential L.L.P./Atlantic Terrace


       6
        The circuit court cited Brown v. Housing Opportunities Commission of
Montgomery County, 350 Md. 570, 576-84 (1998) and Grady Management, Inc. v Epps,
218 Md. App. 712 (2014), as cases dealing with the relationship between § 8-402.1 and
federal regulations governing federally-subsidized housing. The circuit court concluded
that neither case provided significant guidance. We will discuss both of these cases later
in the opinion.
                                              7
Apts., 890 A.2d 249 (D.C. 2006). (We will discuss these cases, together with additional

authorities, later in the opinion.)

       Hosford filed a motion to alter or amend the judgment, which was denied. This

appeal followed.

                                           Analysis

       We will reverse the judgment of the circuit court. As we will explain, RP § 8-

402.1 grants to courts the authority to consider equitable and similar factors before

granting a landlord’s request for an eviction. In order for this portion of RP § 8-402.1 to

be preempted by federal law, the exercise of such authority must cause “major damage”

to “clear and substantial federal interests.” Foghorn asserts that the federal interest at

issue in this case is the right of a landlord, at its unfettered discretion, to evict a tenant if

that tenant has been engaged in “drug-related criminal activity.” Foghorn also argues that

the circuit court’s conclusion is fully supported by the authority cited in its opinion.

       Foghorn’s arguments are not persuasive. As we will explain, the relevant federal

statute, its implementing regulations, and the pertinent Department of Housing and

Urban Development (“HUD”) guidelines, demonstrate that there are two closely-related

federal interests at stake in this case. The first is that residents of federally-supported

housing be protected against the effects of criminal activity in general, and drug-related

criminal activity in particular. The second federal interest is that landlords have

discretion to initiate eviction proceedings in such situations. Those same materials,



                                                8
however, make it clear that a landlord may evict a tenant only by recourse to state or local

landlord-tenant law and that those laws may provide the tenant with additional

protections. The cases relied upon by the circuit court, i.e., Cobb, Garcia, and

Scarborough, dealt with state statutes that are conceptually quite different from § 8-

402.1. Our research has disclosed only one reported appellate opinion that has considered

a preemption challenge to a state statute similar to § 8-402.1. That court concluded that

the statute was not preempted.

                                 1. The Standard of Review

       A trial court’s grant or denial of a motion for summary judgment is governed by

Md. Rule 2-501. A grant of a motion for summary judgment is appropriate when “there

is no genuine dispute as to any material fact and that the party in whose favor judgment is

entered is entitled to judgment as a matter of law.” Rule 2-501(f). “The purpose of the

summary judgment procedure is not to try the case or to decide the factual disputes, but

to decide whether there is an issue of fact, which is sufficiently material to be tried.”

Jones v. Mid-Atl. Funding Co., 362 Md. 661, 675 (2001). “When ruling on a motion for

summary judgment, a court must view the facts, including all inferences drawn

therefrom, in the light most favorable to the opposing party.” Carter v. Aramark Sports

& Entm’t Servs., Inc., 153 Md. App. 210, 224 (2003).

       Although we will reverse the judgment of the circuit court, we agree with some of

its analysis. On the record before it, the circuit court did not err in deciding that there was



                                               9
no dispute of material fact as to whether Hosford was in possession of marijuana on the

day that his apartment was inspected. We also agree with the court that Maryland’s

decriminalization of possession of small amounts of marijuana does not change the fact

that possession of any amount of marijuana is a violation of the federal Controlled

Substances Act. However, we part company with the circuit court on the issue of

preemption.

                                          2. Preemption

       “Federalism, central to the constitutional design, adopts the principle that both the

National and State Governments have elements of sovereignty the other is bound to

respect.”Arizona v. United States, 132 S. Ct. 2492, 2500 (2012). As a result, there is the

potential for conflict or cross-purposes served by co-existing federal and state laws. Id.

The Supremacy Clause7 provides that federal law is supreme over state law and any state

law that stands in conflict with the federal law is preempted.

       There are three widely recognized forms of preemption: express, field, and

conflict. Farina v. Nokia Inc., 625 F.3d 97, 115 (3d Cir. 2010). Express preemption

occurs when Congress has explicitly withdrawn “specified powers from the States by

enacting a statute containing an express preemption provision.” Arizona, 132 S. Ct. at

       7
           Article VI, Clause 2 of the United States Constitution states in pertinent part:

       This Constitution, and the Laws of the United States . . . shall be the
       supreme Law of the Land; and the Judges in every State shall be bound
       thereby, any Thing in the Constitution or Laws of any State to the Contrary
       notwithstanding.
                                                10
2500–01. Field preemption applies when “the federal interest is so dominant that the

federal system will be assumed to preclude enforcement of state laws on the same

subject.” Farina, 625 F.3d at 115. Finally, conflict preemption applies either: “(1) ‘where

it is impossible for a private party to comply with both state and federal requirements,’ or

(2) ‘where state law stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress.’” Id. at 122 (quoting Fellner v. Tri-Union

Seafoods, L.L.C., 539 F.3d 237, 251 (3d Cir. 2008)).

       The “ultimate touchstone” for determining whether federal law preempts state law

is Congressional intent. Id. (quoting Medtronic, Inc., v. Lohr, 518 U.S. 470, 485 (1996)).

In order to determine Congressional intent, courts start with the “basic assumption that

Congress did not intend to displace state law.” Id. at 116 (quoting Maryland v.

Louisiana, 451 U.S. 725, 746 (1981)). “The presumption against inferring preemption is

premised on federalism grounds and, therefore, weighs most heavily where the particular

regulatory area is ‘traditionally the domain of state law.’” In re Tribune Co. Fraudulent

Conveyance Litig., 818 F.3d 98, 110 (2d Cir. 2016) (quoting Hillman v. Maretta, 133 S.

Ct. 1943, 1950 (2013)). In instances where federal law regulates an area traditionally

within the domain of state law, the state law must do “‘major damage’ to ‘clear and

substantial’ federal interests before the Supremacy Clause will demand that state law will

be overridden[.]” Hillman, 133 S. Ct. at 1950 (2013) (quoting Hisquierdo v. Hisquierdo,

439 U.S. 572, 581 (1979)).



                                             11
      Agency regulations, with the force of federal law, can also preempt conflicting

state and local laws. Wyeth v. Levine, 555 U.S. 555, 576 (2009). However, in such

instances, courts do not necessarily accept the agency’s conclusions but instead

“perform[] [their] own conflict determination, relying on the substance of state and

federal law and not on agency proclamations of pre-emption.” Id. Federal agencies

sometimes express views regarding preemption questions in ways that lack the formality

of regulations, e.g., by compliance handbooks, other guidance materials, and

commentaries on regulations. In these instances, courts have afforded some weight to the

agency’s explanation of its view, but no weight to its conclusion; as the Supreme Court

explained in Wyeth, 555 U.S. at 576-77 (internal quotations and citations omitted;

emphasis in original):

      In prior cases, we have given some weight to an agency’s views about the
      impact of tort law on federal objectives when ‘the subject matter is
      technical and the relevant history and background are complex and
      extensive. Even in such cases, however, we have not deferred to an
      agency’s conclusion that state law is pre-empted. Rather, we have attended
      to an agency’s explanation of how state law affects the regulatory scheme.
      While agencies have no special authority to pronounce on pre-emption
      absent delegation by Congress, they do have a unique understanding of the
      statutes they administer and an attendant ability to make informed
      determinations about how state requirements may pose an obstacle to the
      accomplishment and execution of the full purposes and objectives of
      Congress. The weight we accord the agency’s explanation of state law’s
      impact on the federal scheme depends on its thoroughness, consistency,
      and persuasiveness.

      The parties agree, as do we, that the concepts of express and field preemption are

not applicable to this case. Turning to the doctrine of conflict preemption, Foghorn does

                                            12
not assert that it is impossible to comply with both the state law and the federal law.

Moreover, landlord-tenant law is traditionally within the domain of state law, see, e.g.,

Perry v. Hous. Auth. of City of Charleston, 664 F.2d 1210, 1216 (4th Cir. 1981) (“It

would be hard to find an area of the law in which the states have a greater interest or

have had greater involvement than in the legal area of landlord-tenant.”). As such, the

disputed portions of RP § 8-402.1 are preempted only if they cause “‘major damage’ to

‘clear and substantial’’ federal interests” embedded in the federal law. This requires us to

first identify the federal interests at issue and then to assess the degree to which a trial

court’s consideration of equitable and similar factors interferes with the federal

government’s ability to realize those interests. We will begin by considering the state and

federal statute and regulations at issue.

                               3. The State and Federal Laws

                                      (A) RP § 8-402.1

       RP § 8-402.1 provides a remedy to allow a landlord to obtain an order evicting a

tenant for breaching a term of the lease other than a term calling for the payment of rent.

Brown v. Housing Opportunities Comm’n, 350 Md. 570, 584 (1998).8 In the present

case, we are concerned with subsection (b)(1) of the statute, which states in pertinent part

       8
        Section 8-402.1 is one of a trio of statutes enacted by the General Assembly to
provide simplified court procedures by which landlords can recover possession of leased
premises. The other two are RP § 8-401, which authorizes courts to order the eviction of
tenants who have failed to pay rent and RP § 8-402, which established a similar remedy
for tenants holding over. The historical and conceptual underpinnings of § 8-402.1 are
discussed in detail in Brown. 350 Md. at 575–583.
                                               13
(emphasis added):

       If the court determines that the tenant breached the terms of the lease and
       that the breach was substantial and warrants an eviction, the court shall
       give judgment for the restitution of the possession . . . .

       The meaning of the italicized language was the focus of the Court’s analysis in

Brown. In tracing the evolution of § 8-402.1 from its common law roots, the Court noted

that, prior to the enactment of the statute, one remedy for landlords seeking possession

was a proceeding for ejectment, and that a tenant had the right to raise equitable defenses

in such actions. Id. 582–83. As to the “breach was substantial and warrants eviction”

language, the Court concluded:

       The inclusion of the phrase in question, conditioning a forfeiture on a
       finding that the breach in question warranted that relief, is in perfect
       harmony with those [equitable] considerations, even if it did, to some
       extent, vest in the District Court a more general discretion to preclude a
       forfeiture than previously had been exercised by the equity courts. The
       court is entitled, and indeed directed, to weigh all of the relevant factors
       before declaring a forfeiture and evicting the tenant, including the actual
       loss or damage caused by the violation at issue, the likelihood of future
       violations, and the existence of effective alternative remedies for past or
       existing violations.

Id. at 584 (emphasis added).

       Thus, Brown held that the “warrants eviction” requirement authorizes a court to

exercise its discretion before ordering eviction in a § 8-402.1 action. Id.

                       (B) 42 U.S.C. § 1437f and 24 C.F.R. § 5.858

       The federal statute in question is 42 U.S.C. § 1437f, which pertains to Section 8

project-based programs (such as Ruscombe Gardens). Section 1437f(d)(1)(B)(iii)

                                             14
requires that tenant leases in such projects provide that engaging in drug-related criminal

activity is grounds for termination of the lease:

       Contracts to make assistance payments entered into by a public housing
       agency with an owner of existing housing units shall provide (with respect
       to any unit) that—
                                            ****
              (iii) during the term of the lease . . . any drug-related criminal
              activity on or near such premises, engaged in by a tenant of any unit,
              any member of the tenant’s household, or any guest or other person
              under the tenant’s control, shall be cause for termination of
              tenancy[.]

       24 C.F.R. § 5.585 implements 42 U.S.C. § 1437f(d)(1)(B)(iii) as it relates to drug-

related criminal activity. The regulation states in pertinent part:

       The lease must provide that drug-related criminal activity engaged in on or
       near the premises by any tenant, household member, or guest, and any such
       activity engaged in on the premises by any other person under the tenant’s
       control, is grounds for you [i.e., the landlord] to terminate the tenancy. In
       addition, the lease must allow you to evict a family when you determine
       that a household member is illegally using a drug or when you determine
       that a pattern of illegal use of a drug interferes with the health, safety, or
       right to peaceful enjoyment of the premises by other residents.[9]

       In Department of Housing and Urban Development v. Rucker, 535 U.S. 125, 129

(2002), the Court analyzed a substantively identical statute, 42 U.S.C. § 1437d(l)(6),10

       9
       24 C.F.R. § 5.580 provides that § 5.585 applies to all federally-subsidized
housing programs except for those specifically excepted in § 5.580. Ruscombe Gardens
received projected-based funding from HUD and such projects are not excepted.
       10
          42 U.S.C. § 1437d(l)(6) is the equivalent of 42 U.S.C. § 1437f(d)(1)(B)(iii) save
that it applies to public housing program rather than project-based assistance projects
such as Ruscombe Gardens. Specifically, 42 U.S.C. § 1437d(l)(6) states:
       Each public housing agency shall utilize leases which—
                                                                               (continued...)
                                              15
and concluded that the statute:

       entrusts [the] decision [to evict] to the local public housing authorities, who
       are in the best position to take account of, among other things, the degree
       to which the housing project suffers from rampant drug-related or violent
       crime, the seriousness of the offending action, the extent to which the
       leaseholder has . . . taken all reasonable steps to prevent or mitigate the
       offending action.

Id. at 134 (quotation marks and citations omitted).

       The issue, however, in Rucker was not preemption, but rather one of statutory

construction, specifically, whether § 1437d authorized HUD to enact a regulation

permitting landlords to evict “innocent tenants,” that is, tenants whose family members or

guests used illicit drugs in and about the apartment complex without the tenant’s

knowledge. Id. at 128. The Court answered the question in the affirmative. Id. at 130.

       Rucker certainly stands for the proposition that permitting landlords discretion in

deciding whether to evict tenants for illicit drug activity is an integral part of what is

indisputably a “clear and substantial federal interest”—protecting residents of federally-

supported housing from drug-related criminal activity. Rucker does not address in any

fashion whether the exercise of discretion by state courts in eviction actions involving


       10
            (...continued)
                                               ....
                 provide that any criminal activity that threatens the health, safety, or
                 right to peaceful enjoyment of the premises by other tenants or any
                 drug-related criminal activity on or off such premises, engaged in by
                 a public housing tenant, any member of the tenant's household, or
                 any guest or other person under the tenant's control, shall be cause
                 for termination of tenancy[.]
                                                16
federally-subsidized housing inflicts “major damage” to that interest.

       To answer this question, both parties cite to a plethora of materials, including the

federal regulation in question, 24 C.F.R. § 5.858, an interpretive document issued by

HUD, namely, Handbook 4350.3—Occupancy Requirements of Subsidized Multifamily

Housing Programs (“Handbook 4350.3”), which includes guidance on the application of

C.F.R. § 5.858;11 and case law in support of their respective positions on this issue. We

will begin with some background.

                            4. A Guide Through the Labyrinth

                                   (A) 42 U.S.C. § 1437f

       Federally-subsidized housing first came into existence with the passage of the

Housing Act of 1937 (the “Housing Act”). The Housing Act was passed in order to:

       [R]emedy the unsafe and insanitary housing conditions and the acute
       shortage of decent, safe, and sanitary dwellings for families of low income,
       in rural or urban communities, that are injurious to the health, safety, and
       morals of the citizens of the Nation.

S. 1685, 75th Cong., 50 STAT. 888, 888 (1937).

       The Department of Housing and Urban Development was established in 1965.

Since then, HUD has developed several programs to provide assistance to low-income

families in order to facilitate their ability to afford safe housing through the Housing



       11
         HUD has several handbooks available online that were developed in order to
provide guidance for different HUD Offices and programs. Handbook 4350.3 is one of
several handbooks available on HUD’s housing programs, and can be found at
https://perma.cc/96EY-DHFW.
                                             17
Act’s authorization. See George Weidenfeller et al., Navigating HUD Programs, A

Practitioners’ Guide to the Labyrinth xxix (2012). Each program is governed by its own,

more or less discrete, body of law.12 Ruscombe Gardens offers federally-subsidized

housing to tenants through the Section 8 project-based program; specifically under the

Section 8 State Housing Agency program, governed by 24 C.F.R. § 883 et seq.

       Section 8 programs were established as part of the Housing and Community

Development Act of 1974 (the “HCDA”). S. 3066, 93th Cong., 88 STAT. 633 (1974).

Section 8 of the HCDA created a program to subsidize private rental housing. Navigating

HUD Programs at 319. Section 8 is divided into two major categories: the tenant-based

program and the project-based program. In the tenant-based program, HUD pays the

difference between a contract rent and a specified percentage of a tenant’s gross or

adjusted income. In project-based assistance programs, like the one that subsidizes

Ruscombe Gardens, HUD provides assistance to the housing projects rather than to

individual households. Id. at 320.

       The Housing Act was amended to include the current version of 42 U.S.C. §

1437d when Congress enacted the Anti-Drug Abuse Act of 1988 (the “ADAA”). The

subchapter pertaining to public housing projects, entitled the Public Housing Drug

Elimination Act of 1988, contained the following findings of Congress:

      12
         The HUD regulations for other programs contain provisions similar to 24 C.F.R.
§ 5.858’s requirement that leases contain a provision providing grounds to evict for drug-
related criminal activity. See, e.g., 24 C.F.R. § 882.511; 24 C.F.R. § 982.553; 24 C.F.R.
§ 966.4.
                                            18
      The Congress finds that—
      (1) the Federal Government has a duty to provide public housing that is
      decent, safe, and free from illegal drugs;
      (2) public housing projects in many areas suffer from rampant drug-related
      crime;
      (3) drug dealers are increasingly imposing a reign of terror on public
      housing tenants;
      (4) the increase in drug-related crime not only leads to murders, muggings,
      and other forms of violence against tenants, but also to a deterioration of
      the physical environment that requires substantial governmental
      expenditures; and
      (5) local law enforcement authorities often lack the resources to deal with
      the drug problem in public housing, particularly in light of the recent
      reductions in Federal aid to cities.

H.R. 5210, 100th Cong., 102 STAT. 4295, 4301 (1988).

      Accordingly, Congress revised 42 U.S.C. § 1437d to include the following

provision:

      Each public housing agency shall utilize leases which—
                                           ...
            provide that any criminal activity that threatens the health, safety, or
            right to peaceful enjoyment of the premises by other tenants or any
            drug-related criminal activity on or off such premises, engaged in by
            a public housing tenant, any member of the tenant’s household, or
            any guest or other person under the tenant’s control, shall be cause
            for termination of tenancy;

42 U.S.C. § 1437d(l)(6); see also 102 STAT. at 4300.

      The ADAA addressed drug-related criminal activity as grounds for eviction only

in the context of public housing programs. In 1998, Congress passed the Quality Housing

and Work Responsibility Act (the “QHWRA”), which extended this statutory



                                            19
requirement to Section 8 programs like Ruscombe Gardens.

       The QHWRA was the most comprehensive reform of the Housing Act since the

HCDA. Navigating HUD Programs at 286. Subtitle F of that statute addressed safety and

security problems in public and assisted housing. The current version of the statute

governing Foghorn’s lease—42 U.S.C. § 1437f(d)(1)(B)(iii)—was contained in § 577 of

the QHWRA.

       The Congressional findings for the QHWRA did not explain why it chose to

expand the ADAA to Section 8 programs, but did explain that one of the goals of the Act

was to provide public housing authorities with greater discretion over federally-

subsidized housing. See H.R. 4194, 105th Cong., 112 STAT. 2518, 2521 (1998) (“[T]he

purpose served by the [QHWRA] was to: . . . deregulat[e] and decontrol[] public housing

agencies, thereby enabling them to perform as property and asset managers.”)

                         (B) The Agency’s Views of Preemption

       Foghorn directs us to two sources which it asserts demonstrate HUD’s intention

for the federal law to preempt state laws such as the disputed portions of RP § 8-402.1:

HUD’s Handbook 4350.3 and the preamble to 24 C.F.R. § 5.850 et seq. There are some

difficulties with Foghorn’s argument. First, we note that, as we stated supra, even if

Handbook 4350.3 or the preamble to the regulations expressed HUD’s intent to preempt

state law, the agency’s views would only provide persuasive authority for our conflict

determination, and the persuasive weight of that authority would depend on the



                                             20
“thoroughness, consistency, and persuasiveness” of HUD’s statements concerning

preemption. See Wyeth, 555 U.S. at 577. Second, neither Handbook 4350.3 nor the

preamble to 24 C.F.R. § 5.850 et seq. expresses an intent to preempt state laws such as

the disputed provisions of RP § 8-402.1.

       We begin with Handbook 4350.3. Foghorn directs us to the section of the

Handbook that discusses procedures for judicial actions to evict a tenant of federally-

subsidized housing, which states:

       Judicial action.
              a. An owner must not evict any tenant except by judicial action
              pursuant to state and local laws.
                                            ....
              d. A tenant may rely on state or local laws governing eviction
              procedures where such laws provide the tenant procedural rights that
              are in addition to those provided by the regulatory agreements,
              except where such laws have been preempted under CFR Part 246,
              Local Rent Control, or by other action of the United States.

Handbook 4350.3 at 8-16–17.

       Foghorn overlooks the seemingly clear language in subsection a. and the first

clause in subsection d. Focusing instead on the second clause in subsection d., Foghorn

argues that HUD intended to preempt state laws that are incongruent with 42 U.S.C. §

1437f and 24 C.F.R. § 5.858 because subsection d. explicitly references the preemption of

state laws. However, neither 42 U.S.C. § 1437f nor 24 C.F.R. § 5.858 mentions the

preemption of state or local eviction procedures. This is problematic (from Foghorn’s

perspective), because HUD’s example of an “action of the United States” is 24 C.F.R.



                                            21
Part 246. The introduction to that regulation describes the scope of Part 246:

       The regulation of rents for a project coming within the scope of ‘Subpart
       B—Unsubsidized Insured Projects’ is preempted under these regulations
       only when the Department determines that the delay or decision of the local
       rent control board . . . jeopardizes the Department’s economic interest in a
       project covered by that subpart. The regulation of rents for projects coming
       within the scope of ‘Subpart C—Subsidized Insured Projects’ is preempted
       in its entirety by the promulgation of these regulations. The regulation of
       rents for projects coming within the scope of ‘Subpart D—HUD–Owned
       Projects’ rests within the exclusive jurisdiction of the Department.

24 C.F.R. § 246.1(a) (emphasis added).

       The preemption language in 24 C.F.R. § 246.1(a) is explicit. It suggests to us that,

when HUD used the term “other action of the United States” in Handbook 4350.3, the

Department was referring to actions by the federal government that clearly and

unmistakably indicate that state or local law is preempted. Nothing in the Federal

Housing Act explicitly preempts state and local landlord-tenant laws; and nothing in 24

C.F.R. § 5.850 et seq. expresses an explicit intent to preempt state or local laws

concerning eviction procedures. The only other “action of the United States” to which

Foghorn directs our attention is a passage from the preamble to HUD’s adoption of 24

C.F.R. § 5.850 et seq.

       The preamble is an introductory statement prepared by HUD’s Office of the

Secretary (the “Office”), which contains information on the final rule such as a summary

of the rule, the effective date of the rule, and other supplementary information on the




                                             22
rule.13 66 Fed. Reg. 28776 (May 24, 2001). What is of particular interest to us is a

portion of the preamble to 24 C.F.R. § 5.850 and related regulations that discuss

proposed amendments to the regulations which were received by HUD during the public

comment period. Foghorn places special significance on a portion of HUD’s response to

one comment, arguing that it reveals HUD’s intent to sharply limit the role of state courts

in eviction proceedings.

       The commenter, a legal services organization, recommended that HUD modify its

proposed regulations for lease provision requirements in order to:

       [P]reserv[e] for [public housing authorities] (and add[] for courts)
       ‘discretion to consider all of the circumstances of the case, including the
       seriousness of the offense, the extent of participation by family members,
       and the effects that the eviction would have on family members not
       involved in the proscribed activity.’

Id. at 28782 (emphasis added).

       In response, the Office wrote:

               [T]he final rule allows the necessary flexibility for [public housing
       authorities] with respect to public housing and owners with respect to
       project-based assistance and tenant-based assistance. This is consistent with
       the cited committee report language, which in any event has not been
       reflected in any statute. The committee report language for both the House
       and Senate versions of the [QHWRA] emphasizes efforts to make assisted
       housing safer for residents, which is consistent with the final rule.
              The statute does not authorize courts to exercise the same type of
       discretion. Courts determine whether a violation of the lease has occurred


       13
         More information on the federal rule-making process can be found in A Guide to
the Rulemaking Process, OFFICE OF THE FEDERAL REGISTER,, available at
https://perma.cc/SKB8-5JVM.
                                            23
       and whether the lease provides that such a violation is grounds for eviction
       of the persons whom the [public housing authority] seeks to evict. . . . [I]t
       is important to recognize that . . . a court’s function under HUD’s
       regulations is to determine whether an eviction meets the requirements of
       the lease . . . and not whether a [public housing authority] has considered
       additional social and situational factors that HUD’s regulations authorize,
       but do not require, a [public housing authority] to consider in making its
       decision whether or not to pursue eviction of any family or individual
       whom, under the lease, the [public housing authority] has the legal right to
       evict.
Id. (emphasis added).

       Based on this language, Foghorn argues that HUD clearly intended to restrict

State courts’ role in eviction actions to determining whether a tenant of federally-

subsidized housing breached the lease. But HUD’s response cannot be read in a vacuum;

it was written in response to a comment, and must be considered in that context.

       The commenter suggested that HUD should modify the regulation in order to

enable State courts to consider “all of the circumstances of the case” before ordering an

eviction. In response, the Office explained that it would not implement this

recommendation because HUD’s authority to enact the regulations derived from the

governing statute, i.e., the QHWRA, and the statute does not provide courts with

authority to exercise discretion over eviction actions for tenants of federally-subsidized

housing. The Office’s conclusion is not surprising because landlord-tenant law has

traditionally been considered a matter of state law.14 There is certainly nothing in §


       14
         See Perry v. Hous. Auth. of City of Charleston, 664 F.2d at 1216 (“It would be
hard to find an area of the law in which the states have a greater interest or have had
                                                                                (continued...)
                                             24
1437f, or anywhere else in either the QHWRA, or elsewhere in the Housing Act or any

of its numerous amendments, that suggests that Congress intended to give HUD the

authority to put into effect a nationwide landlord-tenant code for federally-supported

housing.

       The Office further explained that, as far as the HUD regulations were concerned,

the courts’ role is limited to determining whether a tenant has breached the lease and that

courts do not have the authority to decide “whether a [landlord] has considered

additional social and situational factors that HUD’s regulations authorize, but do not

require[.]”

       The Office’s response to the comment makes it clear that a state court could not,

as a prerequisite to ordering eviction, consider whether a landlord’s decision to initiate

eviction proceedings was consistent with HUD guidelines. This conclusion reflects the

Supreme Court’s interpretation of 42 U.S.C. § 1437d, which pertains to public housing

authorities, as opposed to Section 8 programs. See Rucker. 535 U.S. at 134 (The Housing

Act “entrusts [the] decision [to evict] to the local public housing authorities[.]”). But

deciding whether a landlord’s decision to seek eviction is consistent with federal policy

is one thing; deciding whether eviction is appropriate based upon considerations of

       14
         (...continued)
greater involvement than in the legal area of landlord-tenant.”); Forest City Residential
Mgmt., Inc. ex rel. Plymouth Square Ltd. Dividend Hous. Ass’n v. Beasley, 71 F. Supp.
3d 715, 732 (E.D. Mich. 2014) (“[S]tate courts have jurisdiction to determine whether,
and under what circumstances, a landlord may evict a tenant for violation of lease
provisions.”)
                                              25
equity or other principles arising out of state law is quite another. The 2001 preamble

does not purport to address the authority of state courts to exercise discretion pursuant to

state statutory or common law.

       Our analysis of the statute, the implementing regulations, and the HUD guidelines,

lead us to two conclusions:

       First, a landlord does not have to consider equitable factors in determining

whether to pursue eviction for drug-related conduct. A state law that would require

landlords to do so would be preempted.

       Second, a landlord cannot effect an eviction by itself—it must go to court and

obtain a judgment entered in accordance with non-pre-empted state law.

       To be sure, had it wished to do so, Congress could have required state courts to

order evictions upon a finding of a breach of the lease due to drug-related activity.

Congress did not do so and the reason is not difficult to discern. A Congressional

mandate that state courts rubber-stamp a landlord’s decision, without considering

otherwise applicable equitable factors arising from state law, would intrude upon not only

the concept of comity that is the cornerstone of our federal system of government but

also upon the functioning of the judiciary as an independent branch of government.15

       15
         See, e.g., Arizona v. United States, 132 S. Ct. at 2500 (“Federalism, central to the
constitutional design, adopts the principle that both the National and State Governments
have elements of sovereignty the other is bound to respect.”); Chadha v. Immigration &
Naturalization Serv., 634 F.2d 408, 425 (9th Cir. 1980), aff’d sub nom. I.N.S. v. Chadha,
462 U.S. 919 (1983) (“[W]e define a constitutional violation of the separation of powers
                                                                               (continued...)
                                             26
Moreover, a state law that allows the court to consider equitable factors is, in our view,

consistent with the basic purpose of the Section 8 program itself, that is, providing decent

housing for a class of people who otherwise would not have it. To require a state court,

as a matter of law, to evict a disabled member of that class out of the home he had

resided in for 24-25 years for having one marijuana plant in his bathtub, for his own

medical use, with no evidence of distribution or attempted distribution, furthers no

Congressional intent that we have been able to identify.

                             5. Cases from Other Jurisdictions

       As we mentioned earlier, in concluding that judicial exercise of discretion under

RP § 8-402.1(b)(1) was preempted by federal law, the circuit court relied upon several

decisions from other jurisdictions. The parties have cited others as well. The cases fall

into several categories.

       The first group is represented by Scarborough v. Winn Residential L.L.P./Atlantic

Terrace Apts., 890 A.2d 249 (D. C. 2006); Milwaukee City Hous. Auth. v. Cobb, 361

Wis.2d. 359 (2015); and Housing Authority of Covington v. Turner, 295 S.W.3d 123

(Ky. Ct. App. 2009). These cases involve state or local “right-to-cure” provisions, i.e.,

statutes that do not permit eviction unless the landlord first provides the tenant with an


       15
         (...continued)
as an assumption by one branch of powers that are central or essential to the operation of
a coordinate branch, provided also that the assumption disrupts the coordinate branch in
the performance of its duties and is unnecessary to implement a legitimate policy of the
Government.”)
                                             27
opportunity to “cure” the violation within a reasonable time. The results in these

decisions are split; Scarborough and Cobb concluded that the right-to-cure statute

provisions did frustrate Congress’s goal of ensuring that federally-subsidized housing

complexes remain drug-free and safe places to live, while Turner concluded that the state

law did not frustrate this goal.

       The reasoning in the former cases largely rested on the courts’ conclusion that

allowing a mandatory second-strike policy for a tenant’s drug use interfered with

landlords’ ability to exercise their discretion to evict tenants for drug use or other

criminal conduct. See Scarborough, 890 A.2d at 256 (“[T]he cure opportunity provided

by [the State law] . . . would substitute for the landlord's discretion a mandatory

second-strike opportunity for a tenant to stay eviction by discontinuing, or not repeating,

the criminal act during the thirty days following notice.”); Cobb, 361 Wis. 2d at 379 (“[A]

right to cure past illegal drug activity is in conflict with Congress’ method of achieving

[its] goal by allowing eviction of tenants who engage in drug-related criminal activity.”).

In contrast, the Court in Turner concluded that providing tenants with an opportunity to

cure their violation would not run afoul of legislative intent because “a tenant who has

been served with notice of the intent to evict has clear knowledge of the provision, and

having been given the opportunity to remedy may be among the most likely of tenants to

prevent the situation from recurring, thereby furthering the purposes of and objectives of

the law.” 295 S.W.3d at 127.



                                              28
       The second category of cases is represented by Boston Hous. Auth. v. Garcia, 449
Mass. 727 (2007). That case involved a provision in the Massachusetts landlord-tenant

law that “provides relief from termination when special circumstances indicate that the

tenant could not have foreseen the misconduct or was unable to prevent it by any

available means, including outside help[.]” Id. at 728. The Supreme Judicial Court

characterized the statute as establishing an “innocent tenant defense.” Id. at 729. Relying

largely on Department of Housing and Urban Development v. Rucker, 535 U.S. 125

(2002), the Massachusetts court concluded that federal law preempted the Massachusetts

statutes that established the innocent tenant defense in eviction proceedings when the

lease violation involved drug-related criminal activity. 447 Mass. at 734.

       The cases that fall into these categories are not particularly helpful in resolving the

issues before us. The right-to-cure statutes at issue in Scarborough, Turner and Cobb

gave the tenant the unilateral right to delay a landlord’s discretion to evict regardless of

the actual or potential effects of the tenant’s behavior upon other residents. The

“innocent tenant” defense that was at issue in Garcia had been clearly identified in by the

Supreme Court in Rucker as conflicting with federal housing policy.

       The third category of cases consists of Eastern Carolina Regional Housing

Authority v. Lofton, 767 S.E.2d 63 (N.C. App. 2014), aff’d on other grounds, ___ S.E.2d

___, 2016 WL 4410714 (N.C. Aug. 19, 2016). This case involved a preemption

challenge to a North Carolina law that authorized courts to rule in a landlord’s favor only



                                              29
if “enforcing the forfeiture is not unconscionable.” 767 S.E.2d at 67. The North Carolina

Court of Appeals concluded that permitting a court to exercise this discretion would not

frustrate the federal law’s goals and purposes. In reaching its conclusion, Lofton noted

that the federal law does not require the eviction of tenants for engaging in drug-related

criminal activity, but provides landlords with the discretion to decide whether to evict

such a tenant. Id. at 70–71. As such, the Court concluded that:

       [G]iven this emphasis on the need for local housing authorities to make
       individualized eviction determinations and the absence of evidence tending
       to show the existence of any sort of per se eviction requirement in the
       relevant statutory provisions or administrative rules, we are unable to see
       how North Carolina’s unconscionability requirement stands as an obstacle
       to the accomplishment and execution . . . of the established federal policy
       of ensuring the availability of federally assisted low-income housing that is
       decent, safe, and free from illegal drugs.

Id.

       The Court further noted that this conclusion was not contrary to the holding in

Rucker that the federal law authorizes the eviction of innocent tenants because courts are

capable of determining when, in some instances, it would be appropriate to evict an

“innocent tenant” (such as a tenant that refuses to cooperate with any subsequent

investigation into the drug-related criminal activity in question), and where, in other

instances, it would be unconscionable to evict a tenant for the breach. Id. at 71. Thus the

Court concluded that the federal law and state law were not in conflict. Id.

       Although we acknowledge that Lofton hardly represents a tidal wave of authority,

particularly as the decision was affirmed on a different ground by the Supreme Court of

                                             30
North Carolina,16 we agree with the reasoning of our colleagues on the North Carolina

intermediate appellate court. We conclude that a state court’s consideration of equitable

and related factors in an eviction action does not stand as an obstacle to the federal goal

of providing low-income housing that is decent, safe, and free from illegal drugs.

Moreover, as we have previously discussed, there is nothing in the federal statute or

HUD regulations or guidelines that suggests a court’s consideration of equitable factors

pursuant to RP § 8-402.1 is preempted by federal law.

       Our conclusion is also consistent with this Court’s holding in Grady Management,

Inc. v. Epps, 218 Md. App. 712, 735 (2014). Grady also involved a landlord-tenant

action wherein the tenant resided in federally-subsidized housing under the Section 8

program. Id. at 723. At issue in that case was the interplay between the federal

requirement that a landlord may only decline to renew a tenant’s lease for federally-

subsidized housing for “good cause,” see id. at 731,17 and Maryland’s statutes concerning


       16
         The Supreme Court of North Carolina affirmed the decision on the Court of
Appeals in Lofton, but for reasons that are not relevant to the issues raised in the case
before us. The North Carolina Supreme Court did not address preemption in its opinion.
The Court held that the state’s summary ejectment statute did not grant courts the
authority to deny an ejectment petition on equitable grounds. 2016 WL 4410714 at *3.
That notwithstanding, the Court held that federal law required public housing authorities
to exercise discretion before initiating an eviction for drug-related activity involving an
innocent tenant, id. at *4, and the trial court had properly denied the eviction petition
because the evidence indicated that Lofton’s landlord had not exercised discretion. Id. at
*5.
       17
        This “good cause” standard for refusing to renew a lease of a tenant of federally-
subsidized housing was adopted by an earlier decision of the Court of Appeals—
                                                                            (continued...)
                                             31
terminating a lease—RP § 8-402.1 for lease breaches and RP § 8-402 for tenants’

unlawful holding over. Specifically, the Court examined whether a claimed breach of

lease that did not “warrant eviction” pursuant to RP § 8-402.1 was sufficient to constitute

“other good cause” to decline to renew the lease for a tenant occupying federally-

subsidized housing. Id. at 733.

       This Court concluded that it was not; it reasoned that the same standard—i.e., that

the breach of lease must “warrant eviction” was equally applicable regardless of whether

a landlord pursued an eviction action for breach of lease pursuant to RP § 8-402.1 or at

the end of the lease term for “good cause.” Id. at 733-34. We reasoned that this

conclusion was consistent with both State and federal law because, pursuant to the

federally required lease terms, “any termination . . . must be carried out in accordance

with HUD regulations, State and local law, and the terms of this Agreement.” Id. at 734

(emphasis in original). Thus, this Court concluded that: “The requirement of R.P. § 8-

402.1 that a claimed ‘breach’ must ‘warrant[] an eviction’ does not, in our view, impose

on a landlord seeking to terminate a project-based subsidized lease a ‘more stringent’

demonstration of good cause than necessary.” Id. Similarly, in this case, we conclude that

permitting State courts to exercise discretion and consider equitable factors when

deciding whether to rule in a landlord’s favor in an eviction action concerning federally-

subsidized housing is consistent with federal law and policy.

       17
        (...continued)
Carter v. Maryland Management Co., 377 Md. 596 (2003).
                                             32
                                      6. Recapitulation

       In summary, Foghorn’s preemption arguments must be weighed against a

presumption against preemption that “weighs most heavily where the particular

regulatory area is traditionally the domain of state law.” In re Tribune Co. Fraudulent

Conveyance Litig., 818 F.3d at 110. In order to overcome that presumption, Foghorn

must (1) identify a clear and substantial federal interest embedded in 42 U.S.C. §

1437f(d)(1)(B)(iii), and (2) show that a Maryland court’s exercise of discretion pursuant

to RP § 8-402.1 does “major damage” to that interest. Hillman, 133 S. Ct. at 1950.

       We have identified two clear and substantial federal interests raised by the

mandatory lease provisions in 42 U.S.C. § 1437f(d)(1)(B)(iii): (1) ensuring that

federally-subsidized housing remains a safe and drug-free environment; and (2)

preserving a landlord’s ability to initiate eviction actions against tenants that threaten the

former goal. Foghorn has directed us to no authority that indicates that either federal

interest is caused major damage by the disputed portions of RP § 8-402.1 The regulations

and HUD’s policy statements on the issue do not indicate that the agency itself has

concluded that allowing courts in eviction proceedings to consider equitable factors

conflicts with the Congressional goals. Furthermore, as we have explained, we agree

with our North Carolina colleagues that exercise of discretion on the part of a trial court

in an eviction action is not preempted by the federal law.

       We believe that courts can strike the proper balance between federal policy and



                                              33
state law by presuming that drug-related criminal activity is a breach that ordinarily

warrants eviction under RP § 8-402(b)(1), but that this presumption may be rebutted by

equitable factors that arise in a given case. This approach gives proper weight both to the

exercise of the landlord’s discretion accorded under federal law to seek eviction, and to

Maryland’s public policy, embodied in RP § 8-402.1(b), that tenants—especially

impoverished and disabled ones—not be evicted automatically when good reasons are

presented and credited to show that such eviction would be not only unduly harsh but not

necessary to accommodate the Federal objectives.18

           Accordingly, we reverse the judgment of the circuit court and remand this case for

trial.19


           18
                In its opinion, the circuit court noted that:
           Both parties have assumed that all questions under RP § 8-402.1 (b)(1)
           would be put to the jury. This Court is not so certain of that assumption. In
           another case, even if the tenant were entitled to a jury trial, by virtue of the
           value of the remaining tenancy, the question whether a particular breach
           warrants eviction might be considered an equitable issue as to which there
           is not a jury trial right.
The circuit court did not reach this issue because it concluded that any exercise of
discretion was preempted. We will not address the issue. See Md. Rule 8-131(a) (An
appellate court generally does not address matters not raised to, or decided by, the trial
court.)
           19
         In his brief, Hosford asserts that the court and police records pertaining to these
charges were expunged in September, 2015, that is, after the circuit court entered
judgment in Foghorn’s favor in this action. He argues that the effect of the expungement
renders the police records inadmissible as evidence in the eviction case. Foghorn
responds that the order of expungement is not in the record and Hosford’s argument was
never considered by the circuit court.
                                                                                (continued...)
                                                      34
             THE JUDGMENT OF THE CIRCUIT COURT FOR BALTIMORE
             CITY IS REVERSED AND THIS CASE IS REMANDED FOR
             PROCEEDINGS CONSISTENT WITH THIS OPINION. APPELLEE
             TO PAY COSTS.




      19
        (...continued)
       We do not generally consider arguments that were not presented to the circuit
court See Md. Rule 8-131(a). Moreover, Foghorn is correct that the purported
expungement order is not part of the record. Accordingly, we will not address Hosford’s
expungement contentions in deciding this appeal. See Mora v. State, 355 Md. 639, 650
(1999).
      With that said, nothing prevents Hosford from raising the issue on remand.
                                           35